DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/21/19; 3/7/22 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16,18-19 and 21-22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goldshtein et al. (U.S. Pub. 2016/0022216 hereinafter “Goldshtein”).
Regarding claim 14, Goldshtein discloses a system for measuring disturbances (e.g. ¶¶90-95), which is intended to be worn by a user, said system comprising: at least one bioelectric measurement means configured to measure a body electrical signal (e.g. 178) and to receive external electromagnetic and/or electrostatic disturbances (e.g. ¶¶58-60); an analogue-to-digital conversion (e.g. 158) device electrically connected to said at least one bioelectric measurement means (e.g. see Figs. 4 and 11); and at least one conductive track for measuring electromagnetic and/or electrostatic signals (e.g. 230), said conductive track being electrically connected to a ground of the system by means of a resistor (e.g. 232 in the written description and 323 erroneously labeled on figure 11), and to an input of the analogue-to-digital conversion device (e.g. see Figs. 4 and 11).
Regarding claim 15, Goldshtein further discloses a wherein the electrical signal measured by the at least one conductive track is subtracted from an electrical signal measured by the bioelectric measurement means in order to produce a resulting signal from which parasitic external signals have been removed (e.g. ¶95).
Regarding claim 16, Goldshtein further discloses wherein a resistor coupled to the conductive track simulates a contact impedance between the skin and the bioelectric measurement means (e.g. ¶¶ 92 and 95).
Regarding claim 18, Goldshtein further discloses wherein the impedance of the resistor ranges between 10 kOhm and 100 MOhm (e.g. ¶77).
Regarding claim 19, Goldshtein further discloses a capacitor connected in parallel with the resistor (e.g. 232 in the written description and 323 erroneously labeled on figure 11).
Regarding claim 21, Goldshtein further discloses wherein the conductive track comprises a first end electrically connected to the ground of the system and to an input of the analogue-to-digital conversion device, and a second, free end (e.g. see Figs. 4 and 11).
Regarding claim 22, Goldshtein further discloses wherein the conductive track comprises a first end electrically connected to the ground of the system and a second end electrically connected to an input of the analogue-to-digital conversion device (e.g. see Figs. 4 and 11).
Allowable Subject Matter
Claims 17,20 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792